By the Court.
Plaintiff below alleged by his petition that' he “ was duly appointed receiver of the Forest City Insurance Company of the city of Cleveland, in the county of Cuyahoga, by the court of common pleas within and for that county; that the defendants, on the 31st of December, 1867, made and delivered to the Midas Insurance Company their promissory note for $300, thereby promising to pay that sum to the order of said company; that in 1870 the name of said Midas Insurance Company was changed to the Forest City Insurance Company. A copy of the note was set out, and it was alleged that there was due the plaintiff, as such receiver thereon, from the defendants, said sum and interest, which he claimed.”
A demurrer to the petition was overruled and judgment entered for the plaintiff, which judgment was affirmed by the- district court.
*500The order overruling the demurrer is now assigned for error.
It is contended by the plaintiffs in error that the petition did not sufficiently show title in the plaintiff below, in that it did not state with the necessary particularity his appointment as such receiver, the action in which it was made, and the powers conferred upon him. We think that under section 122 of the code of civil procedure, the petition was sufficient upon demurrer.
The petition alleged that the plaintiff was duly appointed receiver by a competent coui’t, and that as such receiver there was due him on said promissory note a specified sum. If not sufficiently definite and specific, relief should have been sought by motion.

Judgment affirmed.